Philips, C.
At the March term, 1880, of the circuit court of Pike county, the defendant and one Allen Johnson, alias Allen Salone, were jointly indicted for burglary and larceny. The indictment contained two counts. As the defendant was acquitted on the first count no further notice need be taken of it. The second count is in the ordinary and proper form of indictment for larceny, property charged to be of the value of $10. At the trial the State entered a nolle prosequi as to the defendant Johnson, and the defendant Robinson was tried and found guilty under the second count and sentenced to imprisonment in the penitentiary for three years. He brings the case here on appeal.
The motion for new trial is not incorporated in the bill *67of exceptions. Unless the motion for new trial be incorporated in the bill of exceptions, we cannot take notice of any alleged errors arising in the progress of the trial, and which can only be brought to our attention by bill of exceptions. This rule applies as well to criminal proceedings as to civil. State v. Dunn, 73 Mo. 580; State v. McCray, 74 Mo. 303.
The only errors, therefore, which we can take cognizance of are such as appear in the record proper. ~We have examined the indictment and the record entries, and finding no error in the record, the judgment of the circuit court must, therefore, be affirmed.
All concur.
The case of the State v. Moore, was affirmed for the same reasons as the foregoing case, Philips, C., delivering the opinion.